TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00631-CR



                                      Jason Sibley, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-13-300292, HONORABLE BERT RICHARDSON, JUDGE PRESIDING



                                             ORDER

PER CURIAM

                 In the above cause, appellant’s brief was first due on February 19, 2015. Appellant’s

counsel has now filed his fifth motion for extension of time to file appellant’s brief, seeking an

extension until July 22, 2015. In the motion, counsel indicates that this will be the final extension

that he requests. We agree that it should be. We grant the motion and ORDER counsel to file

appellant’s brief no later than the following Monday, July 27, 2015. No further extensions will be

granted. If appellant fails to file a brief by the deadline, a hearing before the district court will be

ordered.1




        1
            See Tex. R. App. P. 38.8(b).
              It is ordered on June 25, 2015.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish




                                                2